USCA11 Case: 21-13261      Date Filed: 06/02/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13261
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MICHEL PROENZA MARTINEZ,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 1:19-cr-20602-DPG-1
                   ____________________
USCA11 Case: 21-13261        Date Filed: 06/02/2022     Page: 2 of 8




2                      Opinion of the Court                21-13261


Before ROSENBAUM, GRANT, and TJOFLAT, Circuit Judges.
PER CURIAM:
       Michel Proenza Martinez appeals his total sentence of 135
months’ imprisonment following his convictions for one count of
attempted robbery and one count of brandishing a firearm in the
furtherance of a crime. He argues that his 135 month total sentence
was substantively unreasonable because the District Court did not
consider mitigating factors. Because we find that the District Court
did consider all the mitigating factors, and because Martinez’s sen-
tence is reasonable, we affirm the District Court’s sentence.
                                 I.
       On September 9, 2019, Martinez entered an Amoco gas sta-
tion in Miami Gardens, Florida and approached the gas station
clerk, who was standing in the gas station’s protected, bulletproof
booth. Because the clerk recognized Martinez as a regular cus-
tomer, the clerk left the booth in response to Martinez’s request for
a pastry from the kitchen area of the gas station.
       Once the clerk was outside of the booth, Martinez withdrew
a firearm from the waistband of his pants, pointed it at the clerk’s
head, and told the clerk to lay on the ground. Martinez told the
clerk that if he did not comply with Martinez’s demands, Martinez
would kill him. Martinez then ordered the clerk to go back into
the booth and give him the gas station’s money. The clerk re-
turned to the booth but was able to lock the door before Martinez
USCA11 Case: 21-13261         Date Filed: 06/02/2022     Page: 3 of 8




21-13261                Opinion of the Court                         3

could follow him inside. Martinez struck the door of the booth
with his gun and demanded that the clerk open the door, but the
clerk refused. Martinez then told the clerk he would return to the
station and kill him later. The clerk called 9-1-1 after Martinez left
the store and Martinez was apprehended by the police shortly
thereafter.
       Martinez was charged with one count of attempted robbery,
in violation of 18 U.S.C. § 1951(a), one count of brandishing a fire-
arm in furtherance of a crime of violence, in violation of 18 U.S.C.
§ 924(c)(1)(A)(ii), and one count of knowingly possessing a firearm
by a felon, in violation of 18 U.S.C. § 922(g)(1). He pled guilty to
counts one and two in exchange for dismissal of count three.
       Martinez’s presentence report (“PSI”) assigned him a base
level of 20, pursuant to U.S.S.G. § 2B3.1(a), because the offense
conduct involved an attempted robbery. It then subtracted three
points for accepting responsibility, yielding a total offense level of
13. With regards to Martinez’s criminal history, the PSI found that
Martinez had convictions for aggravated battery with a deadly
weapon, grand theft, aggravated fleeing and eluding, burglary, re-
sisting an officer with violence, possession of cocaine and mariju-
ana, criminal mischief, reckless display of a weapon, driving under
the influence, and multiple convictions for driving on a suspended
license. The PSI also noted that Martinez had violated the condi-
tions of his release for several of his prior offenses and that, during
his pretrial detention in connection with the present charges, offi-
cials had disciplined him for (1) threatening the staff and (2)
USCA11 Case: 21-13261        Date Filed: 06/02/2022     Page: 4 of 8




4                      Opinion of the Court                21-13261

possessing a hazardous tool. Based on the above convictions and
behaviors, the report assigned Martinez a criminal history category
of VI.
        Martinez’s offense level and criminal history category re-
sulted in a guideline range of 51 to 63 months for count one, subject
to a statutory maximum of 240 months’ incarceration, and a guide-
line range of 84 months for count two, which had to run consecu-
tively and was subject to a statutory maximum of life imprison-
ment. Combined, his advisory guideline range was 135 to 147
months’ incarceration.
       The PSI also provided a short personal history of Martinez,
reporting that he was born in Cuba, brought to the U.S. illegally as
a young child, and sexually molested by a family friend between
the ages of 13 and 14. The PSI also reported that Martinez claimed
he was diagnosed with schizophrenia in 2012 and that he admitted
to drinking alcohol, smoked marijuana, inhaled cocaine, and used
Percocet and Xanax each day.
       Prior to sentencing, Martinez submitted a memorandum re-
questing a downward departure or variance because (1) his crimi-
nal history category overstated the seriousness of his offenses; (2)
the robbery was not completed, and no one was hurt in the at-
tempt; (3) he suffered from mental health issues; and (4) he was a
deportable non-citizen unable to benefit from rehabilitation pro-
grams such as substance abuse treatment. Martinez also submitted
a psychological evaluation performed by Dr. Michael Brannon,
who, after diagnosing Martinez with bipolar disorder and drug and
USCA11 Case: 21-13261            Date Filed: 06/02/2022        Page: 5 of 8




21-13261                  Opinion of the Court                              5

alcohol disorders, had concluded that Martinez would benefit from
long-term, residential treatment.
       At the sentencing hearing, Martinez again asked the Court
to provide a downward departure for the same reasons outlined in
his memorandum. The Government argued that a within-guide-
line sentence was appropriate, and that the PSI did not overreport
Martinez’s criminal history. 1 Ultimately, after having reviewed the
PSI, Martinez’s sentencing memorandum, the psychological re-
port, and the 18 U.S.C. § 3553 factors, the District Court denied
Martinez’s request for a downward departure and downward vari-
ance. It acknowledged the “unique circumstances with regard” to
Martinez, but also noted that “this is a serious offense and I really
can’t imagine anything more terrifying than having a firearm
pointed directly at your head.” It also found that “there has never
really been any significant period of time where the defendant has
not [been a defendant in one criminal case or another], so just bal-
ancing all the equities, I don’t find that his criminal history category
is overstated or that a guideline sentence wouldn’t be otherwise
appropriate in this case.” The District Court therefore sentenced
Martinez to 135 months’ imprisonment, the low end of the guide-
line range. Martinez now appeals.



1 The Government noted that Martinez had 14 criminal convictions that were
not accounted for in the PSI’s criminal history calculation and that Martinez
was “someone whose entire adult life, really over the last 20 years, has never
not . . . been committing criminal conduct.”
USCA11 Case: 21-13261         Date Filed: 06/02/2022      Page: 6 of 8




6                       Opinion of the Court                  21-13261

                                  II.
       We review the substantive reasonableness of a sentence un-
der a deferential abuse-of-discretion standard. Gall v. United
States, 552 U.S. 38, 41, 128 S. Ct. 586, 591 (2007). We examine
whether, in light of the totality of the circumstances, a sentence is
substantively reasonable. Id. at 51, 128 S. Ct. at 597. The party
who challenges the sentence bears the burden to show that the sen-
tence is unreasonable in light of the record and the § 3553(a) fac-
tors. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).
       A district court must impose a sentence “sufficient, but not
greater than necessary, to comply with the purposes” listed in §
3553(a)(2), including the need to reflect on the seriousness of the
offense, promote respect for the law, provide just punishment for
the offense, deter criminal conduct, and protect the public from the
defendant’s future criminal conduct. See 18 U.S.C. § 3553(a)(2). In
doing so, the court engages in a “holistic endeavor that requires [it]
to consider a variety of factors[,]” including the nature and circum-
stances of the offense and the defendant’s history and characteris-
tics. United States v. Rosales-Bruno, 789 F.3d 1249, 1254 (11th Cir.
2015). The district court is required to evaluate all the § 3553(a) fac-
tors, but the weight accorded to each factor is within the sound
discretion of the district court. United States v. Ramirez-Gonzalez,
755 F.3d 1267, 1272–73 (11th Cir. 2014).
      Martinez argues that the District Court’s sentence of 135
months was substantively unreasonable. He argues that the Court
should have taken into account (1) the fact that eleven of
USCA11 Case: 21-13261         Date Filed: 06/02/2022    Page: 7 of 8




21-13261               Opinion of the Court                         7

Martinez’s criminal convictions listed in the PSI related solely to
driving offenses; (2) the fact that Martinez had long-standing men-
tal health and substance abuse issues; and (3) the fact that Martinez,
as a deportable alien, might suffer a harsher prison sentence (i.e.,
one without access to the prison drug rehabilitation program) than
he might otherwise were he not deportable. District Court, Mar-
tinez argues, “made a ‘clear error in judgment’ when it failed to
take into account [these] crucial aspects of the case” when it de-
cided not to depart below the guideline range.
       Martinez’s arguments are unavailing. Here, the District
Court considered the totality of the circumstances, including the
aggravating and mitigating factors, and found that the seriousness
of Martinez’s offense conduct—which included pointing a gun at
someone’s head during an attempted robbery—and his extensive
criminal history, warranted a within-range total sentence. Indeed,
the District Court stated that it had “considered everything” before
it and, while acknowledging that the mitigating factors Martinez
presented were “unique” and “undoubtedly had some effect on
him,” also explained that it could not “imagine anything more ter-
rifying than having a firearm pointed directly at your head.” And
although Martinez downplayed his criminal history by arguing
much of it related to driving offenses, the District Court was clearly
struck by the fact that there was no significant period of time dur-
ing Martinez’s adult life in which he had not been engaged in crim-
inal conduct of one sort or another.
USCA11 Case: 21-13261        Date Filed: 06/02/2022     Page: 8 of 8




8                      Opinion of the Court                21-13261

       Ultimately, Martinez’s appeal boils down to a disagreement
with the District Court’s decision to give greater weight to the ag-
gravating factors in this case—Martinez’s considerable criminal his-
tory and the seriousness of the offense committed—when crafting
its sentence. But there is no doubt that it was within the District
Court’s discretion to give greater weight to these aggravating fac-
tors. United States v. Williams, 526 F.3d 1312, 1322 (11th Cir. 2008)
(noting that the weight given to any particular § 3553 factor is a
matter committed to the sound discretion of the district court) (cit-
ing United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007)).
        In sum, the District Court’s decision to deny Martinez’s re-
quest for a downward departure or variance was within its substan-
tial discretion. Martinez’s 135 month sentence, at the bottom of
the advisory guidelines range, and well below the statutory maxi-
mum, was substantively reasonable. Accordingly, the District
Court’s sentence is
      AFFIRMED.